     Case 2:20-cv-00788 Document 1 Filed 12/02/20 Page 1 of 6 PageID #: 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   AT CHARLESTON


SHAWNA ESTEP,

            Plaintiff,

v.                                                                  2:20-788
                                                   Civil Action No:_____________

                                                   (Judge____________________)


SPECIAL TOUCH NURSING
SERVICE, INC. and A SPECIAL
TOUCH IN HOME CARE, LLC,

            Defendants.



                                      COMPLAINT


     Plaintiff alleges and says as follows:

1.   That this is an action brought by the Plaintiff to recover damages due and owing

     under the federal law known as the Fair Labor Standards Act (hereinafter “FLSA”)

     for failure to pay appropriate wages as required by law. The plaintiff seeks money

     damages for wages that were not paid as required by 29 U.S.C. 207, Fair Labor

     Standards Act, liquidated damages equal to the amount owed, costs, injunctive

     relief, attorneys' fees, and other relief as a result of Defendant's commonly applied

     policy and practice of not paying overtime in violation of federal and state wage and

     hour laws.




                                              1
     Case 2:20-cv-00788 Document 1 Filed 12/02/20 Page 2 of 6 PageID #: 2




2.   That in addition to the individual action brought by the plaintiff this is a proposed

     collective action under 29 U.S.C. §216(b), for money damages, liquidated damages

     equal to the amount owed, costs, injunctive relief, and attorneys' fees and other

     relief as a result of Defendants’ commonly applied policy and practice of

     designating Plaintiff and other similarly situated employees who were not paid

     overtime in violation of federal wage and hour laws.

3.   Plaintiff sues on behalf of themselves and those members of the above-defined

     class who have filed or will file with the Court their consents to sue. This is an

     appropriate collective or representative action under 29 U.S.C. § 216(b),

     sometimes referred to as an "opt-in class action." Plaintiff and the putative class are

     similarly situated in that they are all subject to Defendants' common plan or practice

     of not paying overtime wage and other violations of said Act.

4.   That the plaintiff, Shawna Estep at all times material hereto, was a citizen and

     resident of Kanawha County, West Virginia, and was employed by defendants

     Special Touch Nursing Service, Inc. and A Special Touch In Home Care, LLC.

5.   That at all times alleged herein, the defendant, Special Touch Nursing Service, Inc.,

     was a corporation and is qualified to do business and is doing business in Southern

     District of West Virginia, and further, Special Touch Nursing Service, Inc. operates

     a place of business in Kanawha County, West Virginia and is within the jurisdiction

     of this Court.

6.   The defendant, Special Touch Nursing Service, Inc. is an employer engaged in

     interstate commerce as that term is defined under the Fair Labor Standards Act.




                                            2
      Case 2:20-cv-00788 Document 1 Filed 12/02/20 Page 3 of 6 PageID #: 3




7.    That at all times alleged herein, the defendant, A Special Touch In Home Care,

      LLC, was a corporation and is qualified to do business and is doing business in

      Southern District of West Virginia, and further, A Special Touch In Home Care, LLC

      operates a place of business in Kanawha County, West Virginia and is within the

      jurisdiction of this Court.

8.    The defendant, A Special Touch In Home Care, LLC is an employer engaged in

      interstate commerce as that term is defined under the Fair Labor Standards Act.

9.    The United States District Court for the Southern District of West Virginia has

      subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

      because it raises questions under the Federal Fair Labor Standards Act, 29 U.S.C.

      § 216(b).

10.   The venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(c) because the

      Defendants may be found in this district and the challenged conduct occurred in

      West Virginia.

11.   That the Defendants are two corporations established by the same or related

      individuals to provide in-home nursing care.

12.   That the Defendants share the same locations and staff.

13.   That the Defendants, in order to avoid the requirement of the Fair Labor Standards

      Act, split their employee’s paychecks between the two defendants so as to illegally

      not pay maximum hour wages, commonly known as overtime.

14.   That the Defendants were fully aware of the exact duties and responsibilities

      assigned to Plaintiff and knew or should have known that they were therefore

      illegally not paying maximum hour wages, commonly known as overtime.

                                            3
      Case 2:20-cv-00788 Document 1 Filed 12/02/20 Page 4 of 6 PageID #: 4




15.   That during these times, Defendants were also fully aware of the law regarding the

      payment of maximum hour wages, commonly known as overtime.

16.   Despite this knowledge Defendants willfully, and or negligently, failed and refused

      to correct their illegal actions and to pay maximum hour wages, commonly known

      as overtime to said plaintiff.

17.   That in addition, during this time the Plaintiff frequently worked more than 40 hours

      each week, but, despite her non-exempt job duties, she was never paid wages for

      hours actually worked in excess of 40 hours per week.

18.   That the plaintiff, Shawna Estep, began employment with the defendants, Special

      Touch Nursing Service, Inc. and A Special Touch In Home Care, LLC on October

      1, 2012, and has been continuously employed thereafter.

19.   That without limitation the defendants would make the following specific wage and

      hour violations.

         a. Defendants would assign job duties to the plaintiff that required her to work

             more than forty (40) hours a week but they would not pay her overtime.

         b. That in order to avoid overtime the defendants would split the plaintiff’s

             duties between the corporations although said duties were of the same

             nature of work in that the plaintiff provided in-home nursing care to patients

             or clients of the defendants.

20.   That the defendants, Special Touch Nursing Service, Inc. and A Special Touch In

      Home Care, LLC in violation of Federal law, failed to pay plaintiff wages and

      benefits due and owing, which were earned by said plaintiff.




                                             4
      Case 2:20-cv-00788 Document 1 Filed 12/02/20 Page 5 of 6 PageID #: 5




                                         COUNT ONE

                        INDIVIDUAL CLAIM FOR VIOLATION OF THE
                              FAIR LABOR STANDARDS ACT

21.   That the preceding paragraphs are realleged as if restated herein.

22.   Based on the foregoing, Defendants’ conduct in this regard was a violation of the

      Federal Fair Labor Standards Act and entitles Plaintiff to compensation for all hours

      in which she was not paid overtime hours worked, liquidated damages, attorneys'

      fees, and court costs.

                                         COUNT TWO

                          COLLECTIVE ACTION CLAIM FOR
                 VIOLATION OF THE FAIR LABOR STANDARDS ACT ON
                  BEHALF OF PLAINTIFF AND ALL OTHER SIMILARLY
                    SITUATED EMPLOYEES, CURRENT OR FORMER

23.   That the preceding paragraphs are realleged as if restated herein.

24.   Based on the foregoing, Defendants’ conduct in this regard was a violation of the

      Federal Fair Labor Standards Act and entitles Plaintiffs to compensation for all

      hours in which they were not paid minimum wage, overtime hours worked,

      liquidated damages, attorneys' fees, and court costs.

      WHEREFORE, the plaintiff demands:

      a.     Judgment against the defendants for an amount equal to the loss of all

             wages, plus interest;

      b.     Liquidated damages;

      c.     Attorney fees and costs; and

      d.     Such further equitable and legal relief as this Court deems just and proper.




                                            5
      Case 2:20-cv-00788 Document 1 Filed 12/02/20 Page 6 of 6 PageID #: 6


                        PLAINTIFF DEMANDS A TRIAL BY JURY.


                                                 SHAWNA ESTEP
                                                 By Counsel


______________________________
J. Michael Ranson State Bar # 3017
Cynthia M. Ranson State Bar # 4983
RANSON LAW OFFICES PLLC
1562 Kanawha Blvd., East
Charleston, West Virginia 25311
(304) 345-1990
jmr@ransonlaw.com
cmr@ransonlaw.com


G. Patrick Jacobs State Bar #1867
JACOBS LAW OFFICE
7020 MacCorkle Avenue, SE
Charleston, WV 25304
(304) 926-6676
pjacobs@bjblaw.com


Counsel for plaintiff




                                        6
